Citation Nr: 1743637	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for Barrett's esophagus/gastroesophageal reflux disease, now claimed as acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1961 to March 1964.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  No hearing was requested.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2000 Board decision denied entitlement to service connection for gastroesophageal reflux disease and Barrett's esophagus; the Veteran did not perfect a timely appeal of this decision.  

2.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for gastroesophageal reflux disease and Barrett's esophagus.


CONCLUSION OF LAW

New and material evidence has not been added to the record since the July 2000 Board decision; thus, the claim of entitlement to service connection for gastroesophageal reflux disease and Barrett's esophagus is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§  7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2000 Board decision, the evidence of record included as described below. 

Service treatment records showed that upon enlistment into service in March 1961, the Veteran reported no history of throat or stomach trouble, and no history of frequent indigestion.  Service medical records reflected that in April 1962, the Veteran complained of vomiting blood for several days following the ingestion of beer.  He reported that he only drank about once a week and did not drink more than five bottles at one time.

Subsequent service medical records indicated that in December 1963, the Veteran was diagnosed with gastritis, acute, due to the intake of alcoholic beverages.  In a December 1963 clinical note, an examiner noted that the Veteran had been vomiting blood for three days.  The examiner further noted that the Veteran had experienced another similar incident of vomiting blood in 1962 following the consumption of alcohol.  An impression of "alcoholic gastritis" was noted.

In a report of medical history completed at separation in 1964, the Veteran reported no history of throat or stomach trouble, and no history of chronic coughing or frequent indigestion.  In a report of physical examination conducted at separation, an examiner noted "normal" for the Veteran's mouth, throat, and gastrointestinal system.

Private medical records dated in January 1968 reveal that the Veteran complained of a burning and uncomfortable sensation in his anterior chest and throat.  The Veteran reported that the feeling came and went, but that he seemed to feel his best when he was relaxed and not smoking too much or drinking too much coffee.  X-rays reportedly revealed the Veteran's heart, mediastinum, diaphragm, and lungs to all be within normal limits.  The reviewing radiologist noted that the gall bladder concentrated that opaque medium well and that no stones were seen.  The Veteran was diagnosed with "gastritis, possible ulcer due to use of alcohol and tobacco (in part)."

In September 1970, the Veteran was hospitalized with complaints of upper abdominal pain, gaseous irritation, and difficulty digesting meals.  He reported that he had been experiencing this pain intermittently for a few years.  An upper gastrointestinal series revealed no abnormal findings in the esophagus or stomach, but did indicate that irritability was prominent in the duodenum and there was marked accentuation of mucosal detail in the first and second portions of the duodenum.  The examiner noted that the duodenal bulb appeared to be compressed by the gall bladder but that this was only a partial explanation for the "bizarre" appearance of the duodenum.  In a September 1970 Discharge Note, a physician indicated that during his hospitalization, the Veteran had been found to have extensive, rather severe duodenitis.  The physician further indicated that the gall bladder was negative and that although he was suspected to have a possible ulcer, none was demonstrated.

A January 1990 letter from Dr. J.M. revealed that he had treated the Veteran for complaints of an inability to swallow and a 20-pound weight loss.  Previous evaluation, including an upper gastrointestinal series, had reportedly revealed a hiatal hernia and a possible distal esophageal stricture.  Dr. J.M. reported that an upper gastrointestinal endoscopy was performed, the results of which were consistent with Barrett's esophagus.  Dr. J.M. noted that there was no evidence of tumor invasion within the walls of the esophagus.  Subsequent private medical records reflected ongoing complaints and treatment related to Barrett's esophagus.

In July 1996, the Veteran filed a claim of entitlement to service connection for "esophageal precancer due to reflex 12/1962."  In a statement submitted in October 1996, the Veteran contended that his problems with his esophagus were caused by exposure to radiation when he served as a mobile radar operator in service.  He indicated that he was first diagnosed with his problem in 1968, although a "correct" diagnosis was not obtained until 1990 from Dr. J.M. 

In January 1997, the Veteran underwent another upper endoscopy for follow-up of his Barrett's esophagus.  The physician noted that the Veteran was found to have significant Barrett's esophagus from 38 to 33 cm. associated with a hiatal hernia.  The duodenal bulb and the second part of the duodenum were noted to be normal.  The Veteran was diagnosed with Barrett's esophagus, a hiatal hernia, and antral gastritis.

In a January 1997 letter, Dr. J.M. reported that the Veteran had a history of gastroesophageal reflux disease and Barrett's esophagus.  Dr. J.M. noted that the Veteran had reported operating a radar unit during service and that radiation exposure has been associated with nerve damage to the esophagus resulting in reflux and/or diffuse esophageal spasm.  Dr. J.M. further noted, however, that the only documentation of this association was with known dose exposure greater than 4000 rads, and that the impact of long-term low dose exposure is unknown.  In a follow-up letter dated in March 1997, Dr. J.M. indicated that "it is likely or likely as not that this long term exposure could have resulted in nerve damage to the esophagus resulting in chronic reflux disease."  He noted a diagnosis of gastroesophageal reflux disease with Barrett's esophagus.  

In a February 1998 statement, the Veteran asserted that VA was required under 38 C.F.R. § 3.311 to request service records regarding the degree of exposure to ionizing radiation he experienced in service.  He also asserted that VA had a duty to refer his case to an independent specialist in order to determine whether or not he received a sufficient dosage of radiation to cause his claimed esophageal condition. 

In February 1998, the Veteran also submitted several lay statements from friends and family members in support of the contention that he rarely drank alcohol in the service and had never suffered from alcoholism in his life.  The July 2000 Board decision added that in submitting these statements, the Veteran appeared to have been contending that because he was never an alcoholic and rarely drank liquor, the in-service diagnosis of alcoholic gastritis was incorrect.

In February 2000, the Veteran presented testimony at a personal hearing before a Veterans Law Judge.  In essence, he reiterated his previous contention that his esophagus problems were caused by his exposure to radiation while operating a radar during service.  He also asserted that there was a relationship between his current disability and the two in-service incidents in which he coughed up blood.  He testified that although these in-service incidents had been attributed to alcohol, he did not believe that such was the case, as he hardly ever drank liquor.

In April 2000, the Board requested a medical opinion from the Veterans Health Administration (VHA) regarding several questions associated with the Veteran's claim.  Specifically, a physician was asked to review all of the evidence of record and determine whether it was at least as likely as not that the Veteran's gastroesophageal reflux disease and Barrett's esophagus were related to exposure to radar during service.  The physician was also asked to determine, notwithstanding his answer to the first question, whether it was as least as likely as not that the Veteran's gastroesophageal reflux disease and Barrett's esophagus were related to his episodes of gastritis in service.

In May 2000, in response to the Board's request, a Dr. T.M., Chief of Medicine and Gastroenterology at a VA Medical Center, reviewed the Veteran's claims folder.  Dr. T.M. concluded that there was no relationship between the Veteran's gastroesophageal reflux disease and Barrett's esophagus and his exposure to radar in service.  In reaching this conclusion, Dr. T.M. noted that Barrett's esophagus is a metaplastic change in the lining of the esophagus from squamous mucosa to glandular mucosa.  Dr. T.M. indicated that although the cause of Barrett's esophagus was not totally understood, many studies had linked it to long-term reflux acid from the stomach into the esophagus.  Based on a review of the medical literature, Dr. T.M. found that there had been no association between gastroesophageal reflux disease, Barrett's epithelium, and radar exposure.  

Dr. T.M. further noted that he believed there to be some confusion on the Veteran's part with respect to radar exposure.  Specifically, Dr. T.M. indicated that radar did not cause ionizing radiation, which was the type of radiation most clearly associated with malignancies such as leukemia, breast cancer, and thyroid cancer.  Dr. T.M. further indicated that even though there was no evidence that the Veteran was exposed to ionizing radiation, he nevertheless searched the literature for any link between ionizing radiation and the Veteran's disabilities and, with one exception, could find none.  This exception was noted to be the fact that very high doses, such as the type of high dose used to treat malignancies, could temporarily injure mucosa anywhere in the body, including the esophagus.  Dr. T.M. explained that this results in a temporary inflammation with some transient symptoms of esophageal injury that typically resolves promptly after discontinuation of treatment.  Dr. T.M. again noted, however, that there was no evidence that the Veteran had ever received any doses of exposure to ionizing radiation, much less the degree of dosage that was known to produce significant esophageal injury.

With respect to Dr. J.M.'s conclusion that radiation exposure with associated nerve damage to the esophagus could produce esophageal spasm, Dr. T.M. indicated that he could find no evidence to support that conclusion.  While Dr. T.M. supposed that "it is theoretically possible that high doses of radiation (of which there was no evidence that the Veteran was exposed) could result in some nerve damage, however, in my extensive clinical experience, and by my review of the literature, this has never been reported and frankly I believe is extraordinarily unlikely."

Regarding the Veteran's in-service episodes of gastritis, Dr. T.M. noted that the physician who examined the Veteran at that time documented that there was exposure to large amounts of alcohol prior to his hematemesis.  A diagnosis of alcoholic gastritis was noted and the Veteran appeared to improve spontaneously.   Dr. T.M. indicated that he concurred with the in-service diagnosis of the alcoholic gastritis, as the Veteran's symptoms appeared to have resolved promptly after the discontinuation of alcohol.  Dr. T.M. further indicated that he could find no evidence in the medical literature or in his own experience that alcoholic gastritis was related to long-term gastroesophageal reflux disease or to the development of Barrett's esophagus.  For these reasons, Dr. T.M. concluded that he could find no evidence of any relationship between the Veteran's in-service episodes of gastritis and his claimed disability.

The July 2000 Board decision observed that during the course of the appeal it was suggested that the Veteran was seeking entitlement to service connection for esophageal cancer.  However, a review of the record indicated that the Veteran merely referred to a precancerous condition.  There was no evidence the Veteran now had, or ever had, cancer.

The July 2000 Board decision found that the Veteran was not entitled to presumptive service connection due to radiation exposure pursuant to 38 C.F.R. §§ 3.307 and 3.309 and that the provisions of 38 C.F.R. § 3.311 were not applicable to the Veteran's case. The Board concluded that the preponderance of the evidence was against the Veteran's claim as the Board placed the greatest probative weight on the May 2000 opinion by Dr. T.M.

The July 2000 Board decision also noted that the Veteran had challenged his in-service diagnosis of alcoholic gastritis on the basis that he did not recall having more than a small cup of liquor prior to the episodes.  In addition, the Veteran had also repeatedly expressed concern that reference by VA to the in-service diagnoses of alcoholic gastritis insinuated that the Veteran was an alcoholic.  With respect to the Veteran's recent contention that he did not recall drinking more than one small drink prior to these incidents and that attributing these episodes to alcohol intake was thus incorrect, the Board placed greater weight upon statements made by the Veteran at the time of his in-service episodes.  In particular, the Board noted the Veteran's December 1963 examination, during which the physician specifically noted that the Veteran had reported drinking half a fifth of whiskey and three beers the night before.  It was based upon these statements and a physical examination that the physician concluded that the diagnosis of alcoholic gastritis was appropriate.  The Board found that the Veteran's statements made at the time of the episode and during the course of medical treatment to be more credible than contradictory statements made over 35 years later in connection with a claim for monetary benefits.  With respect to the Veteran's concern that VA was attempting to insinuate that he was an alcoholic, the Board noted that it in no way inferred from the diagnoses of "alcoholic gastritis" in service that the Veteran was actually an alcoholic then or thereafter.  Rather, the Board believed that this diagnosis merely demonstrated that the physicians who examined the Veteran at that time felt that those particular episodes of gastritis had been due to the intake of alcohol immediately prior to the episodes.  In essence, the Board merely believed these findings by the physicians to be an explanation as to the immediate cause of the Veteran's acute episodes; there was no indication in the medical reports of any long-term alcohol dependence.  Indeed, Dr. T.M. pointed out that the episodes of gastritis stopped when the Veteran discontinued the use of alcohol.  By referring to the fact that the in-service physicians and Dr. T.M. attributed these episodes of gastritis to alcohol intake, the Board was in no way attempting to insinuate that the Veteran was or is an alcoholic, but, rather, that the evidence of record had shown these episodes to be related to isolated use of alcohol in service and unrelated to his current disability.  For all of the foregoing reasons, the Board denied the appeal. 

In June 2014, the Veteran sought to reopen his claim of entitlement to service connection for gastroesophageal reflux disease and Barrett's esophagus.  The new evidence consists of private treatment records and VA treatment records which show continued treatment for the claimed conditions.  This evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial and therefore, does not constitute material evidence.  The Veteran has also re-submitted several of the medical records and personal statements that were previously of record.  Thus, this evidence is duplicative of evidence of record at the time of the last prior final denial and therefore, does not constitute new and material evidence.

Also submitted is an October 2010 letter from Dr. S.N. in which he noted the following:  "[The Veteran] is requesting a letter referencing his diagnosis of Barrett's esophagus and in 1962 a diagnosis of alcoholic gastritis due to mild beer drinking.  Chronic acid reflux causes Barrett's.  Mild beer drinking in 1962 did not result in Barrett's esophagus.  Gastritis can have many etiologies, and mild beer drinking should not be blamed for causing gastritis either."  Dr. S.N. maintains that the in-service diagnosis of alcoholic gastritis did not cause the Veteran's Barrett's esophagus or gastritis but does not otherwise point to an in-service event that caused the claimed gastroesophageal reflux disease and Barrett's esophagus.  Thus, the October 2010 letter does not raise a reasonable possibility of substantiating the claim.  Consequently, it does not constitute material evidence.  

Also submitted is a May 2014 letter from Dr. S.N. in which he noted the following:
"[The Veteran] is currently under my care and has Barrett's esophagus with mild dysplasia.  History of alcoholism is not a causing factor to his Barrett's esophagus."  
Dr. S.N. maintains that alcoholism did not cause the Veteran's Barrett's esophagus but does not otherwise point to an in-service event that caused the claimed gastroesophageal reflux disease and Barrett's esophagus.  Thus, the May 2014 letter does not raise a reasonable possibility of substantiating the claim.  Consequently, it does not constitute material evidence.  

Also submitted is a November 2015 letter from Dr. S.N. in which he noted the following: "This letter was written subsequent to [the Veteran's] request. He has been having GERD related symptoms since early 1962 per VA records.  He apparently had an EGD in 1989 that showed Barrett's of erosive esophagitis. He has been under my GI care since at least 2007 and [I] have done several EGD's for Barrett's and several colonoscopies for family history of colon cancer."  Dr. S.N.'s notation that the Veteran had been having GERD related symptoms since early 1962 is cumulative and redundant of the evidence of record at the time of the last prior final denial.  The prior record acknowledged gastric related symptoms in 1962, 1963, 1968, and thereafter.  Thus, the November 2015 letter does not raise a reasonable possibility of substantiating the claim.  Consequently, it does not constitute material evidence.  

Therefore, the Board must find that new and material evidence has not been received, and the claim of entitlement to service connection for Barrett's esophagus/gastroesophageal reflux disease is not reopened.

(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence not having been received, the claim of entitlement to service connection for Barrett's esophagus/gastroesophageal reflux disease is not reopened; the appeal is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


